 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for John Douglas Gibson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:15-cr-00140-GMN-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Third Request)
14   JOHN DOUGLAS GIBSON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jessica Oliva, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Kathryn
20   C. Newman, Assistant Federal Public Defender, counsel for John Douglas Gibson, that the
21   Revocation Hearing currently scheduled on November 8, 2019, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than two (2) weeks.
23          This Stipulation is entered into for the following reasons:
24          1.      Government counsel has just provided the defense with discovery relating to the
25   alleged violations and a possible new federal charge.
26
 1          2.      Counsel for the defendant needs additional time to conduct investigation and
 2   continue negotiations to reach a global resolution of the revocation proceedings and possible
 3   new charges.
 4          3.      The defendant is in custody and agrees with the need for the continuance.
 5          4.      The parties agree to the continuance.
 6          This is the third request for a continuance of the revocation hearing.
 7          DATED this 4th day of November, 2019.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11        /s/ Kathryn C. Newman                          /s/ Jessica Oliva
      By_____________________________                 By_____________________________
12    KATHRYN C. NEWMAN                               JESSICA OLIVA
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-00140-GMN-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JOHN DOUGLAS GIBSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for November 8, 2019 at 11:30 a.m., be vacated and continued to Friday, November 22,

12   2019, at the hour of 9:00 a.m. before Judge Gloria M. Navarro in Courtroom 7D.
                        5 day of November, 2019.
            DATED this ___
13
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
